Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The previous office action has been withdrawn. 

Election/Restrictions
Claims 14-16, 20, 22-28, 32, 34-43 are allowable. The restriction requirement between Group 1 and Group 2, as set forth in the Office action mailed on 09/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/30/2020 is withdrawn.  Claims 1, 5, and 7-13, directed to Group 1 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1, 5, 7-16, 20, 22-28, 32, 34-43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1, 14, and 28 the prior art of record documents, individually or in combination, do not disclose or teach a calibration factor representing a proportion of the luminescent compound not being exposed to the gaseous substance and measuring values of the luminescence lifetime while the gas sensor is exposed to at least two known concentrations.

Claims 5, 7-13, 15-16, 20, 22-27, 32, 34-43 are allowed at least because of their dependency on the independent claims.

Reason for Allowance
The closest prior art found by the examiner includes:
ASENSIO et al. (WO 2007003674 A2, “ASENSIO”) 
Colvin et al. (US 20020164813A1,” Colvin”) 
 De Matus et.al. (US 20200003687 A1,” De Matus”) 
Stevens (US-3612866-A, “Stevens”)
Peterson et al. (US-4476870-A, “Peterson”)
Bentsen (US-5518694-A,” Bentsen”)

ASENSIO in FIGs.1-6 discloses a method of calibrating a gas sensor (at least abstract) comprising a luminescent compound (Sensor film B) having a luminescence lifetime (N – for example page lines 26-27 it is disclosed numerical value N related to lifetime of the luminescent emission) that is quenched by a gaseous substance (page 6, line 12- analyte produces attenuation in the phosphorescent emission of a luminophore) and a temperature sensor (fig. 1; 

ASENSIO fails to disclose 1) the model is modified by a calibration factor representing a proportion of the compound not being exposed to the gaseous substance, the Stern- Volmer including a constant that is dependent on temperature and/or 2) a value of the luminescence lifetime in the absence of quenching by the gaseous substance that is dependent on temperature. Also, 3) ASENSIO fails to disclose measuring values of the luminescence lifetime while the gas sensor is exposed to at least two known concentrations.

Colvin in FIGs.2, 6-7 teaches a method for calibration of a gas sensor (100) and two luminescent compounds (103A, 103B)  and one of the luminescent compounds (103B) not being exposed (covered by 126b) to the gaseous substance, the Stern- Volmer (¶009) including a constant (Ksv) that is dependent on temperature (¶0011). 


De Matus in Fig.2 teaches calibration method that luminescence lifetime (τo) in the absence of quenching is dependent on temperature (¶0034).

ASENSIO, Colvin, De Matus fail to teach a calibration factor representing a proportion of the compound not being exposed to the gaseous substance measuring values of the luminescence lifetime while the gas sensor is exposed to at least two known concentrations.

 None of the prior art of record remedy the deficiency of ASENSIO, Colvin, De Matus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856